AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                             EASTERN                 DISTRICT OF                       KENTUCKY (SOUTHERN DIV)



       UNITED STATES OF AMERICA                                                                                   EXHIBIT AND WITNESS LIST
                  V.
   DANIEL SCOTT NANTZ, aka Daniel S. Nantz                                                                               Case Number: 6:19-CR-16-1-REW-HAI

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
               HANLY A. INGRAM                                                           JENNA REED                                       B.J. FOLEY, JR.
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
               Detention Hrg 3/26/19                                            AUDIO FILE NUMBER                                      SHEILA DOUGLAS
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

 W-1                 3/25/2019                                        WITNESS: Special Agent ATF Todd Tremaine




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages
